Citation Nr: 0026169	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-42 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral residuals of
frostbite of the feet prior to January 12, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the right foot on or after January 
12, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the left foot on or after January 
12, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  He is a veteran of numerous campaigns in the 
European, African, Middle Eastern theater of operations.  His 
awards and decorations include the Purple Heart with 1 Oak 
Leaf Cluster.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of this appeal the RO denied service 
connection for a heart condition and high blood pressure as 
secondary to the veteran's service connected bilateral 
residuals of frozen feet and granted entitlement to 
individual unemployability in December 1998; and denied 
service connection for ischemic stroke with right hemiparesis 
as secondary to the service connected bilateral residuals of 
frozen feet and established eligibility to Dependent's 
Educational Assistance in November 1998.  No notice of 
disagreement has been filed with regard to any of the issues 
in those rating decisions and they are not before the Board 
in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition the veteran's claims on appeal has been obtained.

2.  Prior to January 12, 1998, residuals of frostbite of both 
feet were manifested by persistent moderate swelling and 
tenderness.  There was no evidence of loss of toes or parts, 
or persistent severe symptoms.

3.  As of January 12, 1998, residuals of frostbite of the 
right foot were manifested by pain, numbness, color changes 
and x-ray abnormalities.
4.  As of January 12, 1998, residuals of frostbite of the 
left foot were manifested by pain, numbness, color changes 
and x-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral residuals of frostbite of the foot, in effect 
prior to January 12, 1998, have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.104, 
Code 7122 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite of the right foot have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R.  3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.104, Code 7122 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of frostbite of the left foot have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R.  3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.104, Code 7122 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's increased 
rating claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).
Factual Background

Service connection for the veteran's bilateral residuals of 
frozen feet was granted by rating decision dated in April 
1946.  A thirty percent evaluation was established in 
December 1952 and the veteran has sought increases on 
numerous occasions.  The claim before the Board on appeal was 
filed in May 1996.  

The veteran was afforded a VA examination in November 1985.  
He reported that he was having muscle spasms in both legs and 
his hip.  He also reported that he lost toenails 
approximately three times per year and that his feet swelled 
and became painful and cracked and bled.  Varicose veins on 
both ankles and cyanotic discoloration of both feet were 
noted.  Half the toenails of both large toes were absent.  A 
decrease of sensation was noted over the left thigh medially 
and anteriorly and over the left leg, ankle and foot 
medially.  All toes were cool to palpation and hair growth 
was sparse over the dorsum of all toes and both feet.  The 
dorsalis pedis, posterior tibialis, popliteal and femoral 
pulses were present and of good quality.  Active range of 
motion of the lower extremities were within normal limits and 
strength was good.  The diagnosis was residuals of frostbite, 
both feet.

Included in the record are two letters from the veteran's 
former employers dated in October 1996 which stated that the 
veteran was forced to resign from those jobs due to his 
service connected disability.

The veteran testified before a hearing officer in November 
1996.  With regard to the severity of his disability he 
testified that he could only walk about 250 feet before his 
legs and feet began to hurt.  Transcript at p. 2.  His feet 
would swell and burn and he would have to elevate them for 
three to four hours for the swelling to go down.  Id.  He 
also testified that his toenails fall off several times per 
year.  Tr. at p. 5.  It is necessary for him to buy shoes 
that are two sizes too large and wider than normal.  Tr. at 
p. 8.

The veteran was afforded another VA examination in December 
1996.  The subjective complaints noted were similar to 
previous complaints.  Examination of the lower extremities 
revealed +2 edema bilaterally, right more than left.  
Varicose veins were present over the calves bilaterally and 
the veteran had stasis pigmentation of the lower leg 
bilaterally.  Skin temperature was warm to the touch and 
coloration of the feet appeared somewhat dusky.  The 
veteran's big toe nails were dystrophic bilaterally.  Some 
intermittent parenthesis was noted and pinprick sensations 
were minimally reduced, 4+/5 bilaterally up to the ankle 
level.  The diagnoses were: varicose veins, both lower 
extremities; history of frozen feet; stasis dermatitis; 
dystrophic big toe nails; mild thrombocytopenic; diabetes 
mellitus, uncontrolled; and hyperlipidemia.

The veteran was afforded another VA examination in April 
1998.  Objective examination noted bilateral stasis changes 
in both feet about two to three inches above both ankles.  
The temperature was cold to the touch for both feet.  There 
was no phlebitis, tissue loss or ulcerations.  There was 
trace edema in both feet.  No scar formation, eczema or 
tenderness was noted.  The veteran had blanching of the color 
of the feet with pressure.  Bilateral varicose veins were 
noted, right greater than left.  The final diagnosis was 
bilateral frozen foot injury.  Subsequently, in April 1998, 
an ankle-brachial index study was performed.  The 
interpreting physician felt that the normal results and the 
presence of palpable dorsalis pedis pulses were evidence that 
the possibility of an arterial etiology for the veteran's leg 
swelling was extremely unlikely.  

In May 1998, based on the recent VA examination and a change 
in the applicable criteria, the RO was able to increase the 
evaluation to 20 percent for each foot effective in January 
1998.

The veteran again testified at the RO in June 1998.  With 
regard to the severity of his disability he testified that 
walking 3/4 of a block caused pain and swelling, that his 
feet swelled about 5 times per week and that it took from 5 
to 7 hours for the swelling to go down.  Transcript at p.2.  
His feet were dark and purple and they felt cold to the 
touch.  Tr. at p. 3.  He described swelling from about 2 
inches below his knee down to his ankle.  Tr. at p. 5.  He 
also felt numbness and burning and his skin got dry and 
peeled about twice per month.  Tr. at p. 6.
The RO increased the evaluation to 30 percent (effective 
January 1998) for each foot in the June 1998 rating decision.  
An extraschedular evaluation was considered, but the RO found 
that it was not warranted as the veteran's case was not so 
unusual or unique as to require such consideration.

The veteran underwent another VA examination in September 
1998.  Examination of the right lower extremity revealed 
increased varicose veins and discoloration of venous stasis 
going proximally to just above the mid-calf area.  Decreased 
range of motion of the toes was also noted.  Examination of 
the left lower extremity revealed only minor evidence of 
varicosities.  There was discoloration and stasis dermatitis 
to the junction of the middle and distal thirds of the left 
leg.  Range of motion of the toes was the same as that of the 
right foot.  In addition the great toenails and nails of the 
fifth toes were dystrophic bilaterally, as well as on the 
second toe of the left foot.  Both ankles dorsiflexed 5 
degrees and plantar flexed 40 degrees.  He had lost 50 
percent of hindfoot motion, bilaterally.  Motion was not 
limited by pain, fatigue, weakness or lack of endurance.  

The examiner noted very minimal edema on the dorsum of both 
feet.  There were no callosities.   Dorsalis pedis and 
posterior tibial pulses were palpable.  There was no 
hammertoe, high arch, clawfoot or other deformity.  There was 
no hair growth below the knees on either foot.  The veteran 
had decreased perception to light touch in a nonperipheral 
nonradicular type of manner that was asymmetrical on each 
leg.  X-ray studies of the feet showed bilateral degenerative 
arthritis, subtalar and midtarsal joints.  The diagnoses 
were: bilateral frostbite; stasis dermatitis; diabetic 
peripheral neuropathy; bilateral varicose veins; degenerative 
arthritis, subtalar and midtarsal joints.

The examiner reviewed the veteran's medical history and noted 
that only in the previous 10 years had he developed stasis 
dermatitis and the varicosities, and he had a history of 
diabetes for the past 10 years.  He opined that the 
combination of the residuals of the frostbite, the stasis 
dermatitis and varicose veins, and the diabetic peripheral 
neuropathy had all diminished the veteran's functional 
impairment in an occupational environment.
Private medical records associated with inpatient treatment 
in November 1998 are also of record.  Duplex venous 
ultrasound studies performed at that time of both lower 
extremities were normal.

VA outpatient records show that the veteran was treated in 
the emergency room in June 1999 for swelling and redness of 
both lower legs.  A follow-up examination noted objective 
symptoms which included bilateral edema, right greater than 
left, increased pigmentation bilaterally, some crusting of 
anterior upper leg, no drainage and some surrounding 
erythema.  No increased warmth was noted.  The toenails were 
thickened and some peeling of skin on the feet was noted.  
There was no callous or blister formation and the toes were 
more purple in color than the rest of the feet due to slowed 
capillary refill.  Dorsalis pedis pulse was palpable 
bilaterally.  The assessment was venous 
insufficiency/cellulitis.

Another letter from a former employer, dated in August 1999 
is also of record.  The letter states that the veteran was 
employed for a short time in 1993, but that he had to 
terminate his employment because his legs and feet would 
swell causing him to stop and take breaks and elevate his 
feet.

The veteran was afforded a third hearing in August 1999.  His 
testimony was consistent with that of previous hearings.  He 
added that he thought that the August 1998 examination was 
inadequate and that he had lost all of his jobs since 1945 
because he had to stop working and put his feet up.  See 
Transcript pp. 2 and 5.  


Criteria and Analyses

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
residuals of cold weather injuries, effective January 12, 
1998.  "Where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
Board notes that in its May 1998 rating decision, the RO 
applied both the previous and the amended versions of the 
regulations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase may not be earlier than the effective date 
of the Act or administrative issue.  See 38 U.S.C.A.  5110(g) 
(West 1991).  This statute precludes the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  Therefore, the Board may not 
apply the revised rating provisions to the period prior to 
January 12, 1998.

Prior to January 12, 1998, residuals of frozen feet 
(immersion foot) were rated based on bilateral or unilateral 
involvement.  Bilateral frozen feet with mild symptoms and 
chilblains warranted a 10 percent rating; a 30 percent rating 
required persistent moderate swelling, tenderness, redness, 
etc., bilaterally; while a 50 percent rating was for 
application with loss of toes, or parts, and persistent 
severe symptoms bilaterally.  38 C.F.R.  4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).

With the changes to the rating criteria for cardiovascular 
disabilities that became effective on January 12, 1998, 
residuals of cold weather injuries were rated essentially as 
follows: With pain, numbness, cold sensitivity, or arthralgia 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, 30 percent.  With pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts, 20 percent.  With pain, numbness, cold 
sensitivity, or arthralgia, 10 percent.

Note (1) to the revised criteria states that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes. Each affected part (hand, foot, ear, and 
nose) is to be evaluated separately and the ratings combined, 
if appropriate, in accordance with §§  4.25 and 4.26. 38 
C.F.R. 4.104, Diagnostic Code 7122 (2000).

Later in 1998, VA promulgated further minor changes to the 
rating criteria
for Diagnostic Code 7122. The regulation now provides as 
follows: For 30 percent: with the following in affected 
parts: arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis)

For 20 percent: arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis)

For 10 percent: arthralgia or other pain, numbness, or cold 
sensitivity 

Note (1) thereto instructs to separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.

Note (2) instructs to evaluate each affected part (e.g., 
hand, foot, ear, nose)
separately and combine the ratings in accordance with 4.25 
and 4.26. 38 C.F.R. 4.104 (2000).

The Board has considered the application of alternative 
diagnostic codes;
however, the veteran's disability is most aptly described 
under Diagnostic Code 7122.  See Butts v. Brown,  5 Vet. App. 
532 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

In light of the above, the Board concludes that preponderance 
of the evidence is against the veteran's claims and that an 
evaluation in excess of the 30 percent evaluation for 
bilateral frostbite in effect prior to January 12, 1998, and 
evaluations in excess of 30 percent for each the veteran's 
feet since January 12, 1998, are not warranted.  

With regard to the evaluation assigned prior to January 12, 
1998, the rating schedule provided that a 30 percent 
evaluation is appropriate when there is moderate swelling, 
tenderness, redness, etc., bilaterally.  The veteran reported 
swelling and that his toenails fell off several times per 
year.  He was noted to have good range of motion of the lower 
extremities and good strength.  There was no evidence of loss 
of toes, or parts, or persistent severe symptoms bilaterally.  
Accordingly, the previously assigned 30 percent evaluation 
for bilateral frostbite residuals was appropriate.  

With regard to the currently assigned 30 percent evaluations 
for each foot, the veteran's feet exhibit pain and numbness 
as well as nail abnormalities, color changes, locally 
impaired sensation and x-ray abnormalities.  This comports 
with the maximum evaluation provided under the current 
version of Diagnostic Code 7122.  The newer criteria are 
clearly more favorable to the veteran since they provide for 
separate evaluations for each foot.  It should be noted that 
the September 1998 examiner attributed the veteran's 
peripheral neuropathy to nonservice-connected diabetic 
peripheral neuropathy.  Nonservice-connected symptoms may not 
be considered in determining the service-connected 
evaluation.  38 C.F.R.  4.14 (2000).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects the RO considered and 
declined to refer the veteran's case for an extraschedular 
evaluation.

The Board concurs and finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A.  5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral residuals of
frostbite of the feet prior to January 12, 1998 is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the right foot on or after January 
12, 1998 is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of the left foot on or after January 
12, 1998 is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


